UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-31420 CARMAX, INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1821055 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12, RICHMOND, VIRGINIA (Address of principal executive offices) (Zip Code) (804) 747-0422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of June 30, 2011 Common Stock, par value $0.50 A Table of Contents is included on Page 2 and a separate Exhibit Index is included on Page 38. CARMAX, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Earnings – Three Months Ended May 31, 2011 and 2010 3 Consolidated Balance Sheets – May 31, 2011, and February 28, 2011 4 Consolidated Statements of Cash Flows – Three Months Ended May 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 38 Page 2 of 38 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARMAX, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Unaudited) Three Months Ended May 31 (In thousands except per share data) % % SALES AND OPERATING REVENUES: Used vehicle sales $ $ New vehicle sales Wholesale vehicle sales Other sales and revenues NET SALES AND OPERATING REVENUES Cost of sales GROSS PROFIT CARMAX AUTO FINANCE INCOME Selling, general and administrative expenses Interest expense ― 72 ― Interest income ― 80 ― Earnings before income taxes Income tax provision NET EARNINGS $ $ WEIGHTED AVERAGE COMMON SHARES: Basic Diluted NET EARNINGS PER SHARE: Basic $ $ Diluted $ $ Percents are calculated as a percentage of net sales and operating revenues and may not equal totals due to rounding. See accompanying notes to consolidated financial statements. Page 3 of 38 CARMAX, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (In thousands except share data) May 31, 2011 February 28, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash from collections on auto loan receivables Accounts receivable, net Inventory Deferred income taxes Other current assets TOTAL CURRENT ASSETS Auto loan receivables, net Property and equipment, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Accrued income taxes Short-term debt Current portion of long-term debt Current portion of non-recourse notes payable TOTAL CURRENT LIABILITIES Long-term debt, excluding current portion Non-recourse notes payable, excluding current portion Other liabilities TOTAL LIABILITIES Commitments and contingent liabilities SHAREHOLDERS’ EQUITY: Common stock, $0.50 par value; 350,000,000 shares authorized; 226,036,665 and 225,885,693 shares issued and outstanding as of May 31, 2011 and February 28, 2011, respectively Capital in excess of par value Accumulated other comprehensive loss ) ) Retained earnings TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements.
